DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 01/27/2022. As directed by the amendment: Claim 1 has been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-20 are presently pending in the application, claims 9-20 being withdrawn from consideration.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Takatsuka (US 8491522). Takatsuka discloses a start switch/press switch (70) wherein the pressed amount/pressure on the start switch controls the speed of motor/injection speed, and the start switch causes the injection to start or end based on the duration of pressing the start switch wherein a continuous press will start and cause the injection to occur (discussed more below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (KR 100737441); in view of Riley (US 5672155) and Takatsuka (US 8491522).
Regarding Claim 1, Seok discloses an injector comprising: a motor (33; Fig.2), whereby rotation of the motor causes a medicinal product to be expelled (parag. [0038]); a rotary knob (rotating knob (42)), whereby rotation of the rotary knob selects a function of the injector and sets a dosing quantity of the medicinal product for an injection (parag. [0042]); a button (push button (41)), which is pressed to initiate and maintain the injection of the medicinal product (parag. [0042]), the button being arranged on an end of the rotary knob (42) (the push button (41) is located at the end of rotating knob (42) as seen in Fig.2); and a control component housing section (main body (30)) in which the motor (33), a processor (controller (31)), a transmission (nut part (35)), and a threaded spindle (transfer road (37)) are arranged (Fig.2), the processor (31) being coupled to the motor (33) (parag. [0038]), the rotary knob (42) and the button (41) such that the rotary knob and the button are coupled to the motor (33) via the processor (31) (parag. [0043], last sentence), wherein the injector is a pen-type injector (Fig.2) and the control component housing section (30) is arranged between the button (41) and a cap (bottom cap (10)) of the injector along a longitudinal axis of the injector (the main body (30) is located between push button (41) and the bottom cap (10)), wherein the processor (31) is configured to control a speed of the motor during the injection (parag. [0043], last sentence), the transmission (35) is configured to convert the speed of the motor (33) into a speed of the injection (the nut part (35) moves when the motor (33) is activated, so nut part (35) is fully capable of converting the speed of motor (33) into a speed of injection) (parag. [0037]), and the threaded spindle (37) is configured to move linearly based on the speed of the injection (parag. [0042]).
Seok does not appear to disclose an encoder and a pressure applied to the button during the injection changes a speed of the motor and as such a speed of the injection wherein the button causes a different functionality of the injector to occur based on duration of pressing of the button. The functionality of the injector including at least one selected from the group consisting of: powering the injector on or off, causing the injection to occur, and causing selection or confirmation of a parameter selected via the rotary knob
Riley teaches it was known in the art to have an encoder (150; Fig.10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seok to incorporate the teachings of Riley to have an encoder in order to specifically verify the volume of fluid dispensed or received in the syringe (column 7, lines 20-24).
Takatsuka teaches it was known in the art to have a start switch/ press switch (70; Fig.1A) wherein the pressed amount/pressure on the start switch controls the speed of motor (200)/injection speed via the processor (340) (column 17, lines 49-63). The start switch causes the injection to start or end based on the duration of pressing the start switch wherein a continuous press will start and cause the injection to occur (column 15, lines 18-20) (A finger is lifted off the start switch 70 after the end of injection, and injection is ended, column 16, lines 63-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seok to incorporate the teachings of Takatsuka to have a button that changes speed of the motor when a pressure is applied during injection and that causes a different functionality (powering the injector on or off, causing the injection to occur, and causing selection or confirmation of a parameter selected via the rotary knob) of the injector when pressed for a duration to control the motor controller to perform injection at an injection speed to enhance fluid delivery (column 20, lines 28-29).
Regarding Claim 2, Seok as modified discloses the injector of claim 1, and Takatsuka further teaches wherein a continuous press of the button (70) is required to maintain the injection until completion of a dosage (A finger is lifted off the start switch 70 after the end of injection, and injection is ended, column 16, lines 63-64).
Regarding Claim 3, Seok as modified discloses the injector of claim 2, and Takatsuka further teaches wherein an interruption of the continuous press causes the injection to pause (A finger is lifted off the start switch 70 after the end of injection, and injection is ended, column 16, lines 63-64).
Regarding Claim 4, Seok as modified discloses the injector of claim 2, and Takatsuka further teaches wherein the button further comprises a touch-sensitive surface operable to receive an input based on a touch-contact (When the start switch 70 is touched lightly, injection is started according to an injection mode or an injection speed which is currently set; column 15, lines 53-55).
Regarding Claim 7, Seok as modified discloses the injector of claim 1, and Takatsuka further teaches wherein the injector is configured to be alternatively operated in a binary press mode, in which the button, when pressed a first time, initiates the injection, and when pressed a second subsequent time, stops the injection (In addition, the start switch 70 is a capacitance-type contact switch which senses the presence or absence of contact with part of a person. In the capacitance-type contact switch, as shown in FIG. 11, the point that on/off can be made even via rubber gloves 3 which are worn during operation is confirmed; column 6, lines 29-34).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seok (KR 100737441); in view of Riley (US 5672155), Takatsuka (US 8491522), and Jurson (US 7806852).
Regarding Claim 5, Seok as modified discloses all of the limitations claim 2 above.
Seok does not appear to disclose the button further comprises a fingerprint sensor for an authentication for use of the injector.
Jurson teaches it was known in the art to have an actuation device (112; Fig.1) that consists of a fingerprint sensor/pushbutton (114) that authenticates the use of apparatus (FIG. 1 illustrates an example PCA-type apparatus 100 with a fingerprint sensor/pushbutton 114 for use in administering controlled doses of medication (e.g., analgesic) to an authenticated patient; column 4, lines 51-53) (to request a dosage of medication the patient depresses a button in the actuation device. The pushbutton may be integrated with the fingerprint sensor 114, such that upon depression of the pushbutton, the fingerprint sensor 114 will scan the fingerprint; column 6, lines 6-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seok to incorporate the teachings of Jurson to have a fingerprint sensor on the button to authenticate the use of the injection in order to secure the usage of the device and prevent any accidental delivery of the fluid by any unauthorized users.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seok (KR 100737441); in view of Riley (US 5672155), Takatsuka (US 8491522), and Wenderow (US 2014/0039305).
Regarding Claim 6, Seok as modified discloses all of the limitations claim 2 above.
Seok does not appear to disclose the button further comprises a proximity sensor for detection of an object in proximity to the button.
Wenderow teaches it was known in the art to have a proximity sensor on a controller (40; Fig.2) that detects the movement of the user when adjacent to sensor (The proximity sensor transmits a "presence" signal to controller 40 when the proximity sensor detects the presence of a user’s hand adjacent the control; parag. [0065], lines 10-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seok to incorporate the teachings of Wenderow to have a proximity sensor that detects proximity of an object to the sensor in order to prevent accidental delivery when the user is not present.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seok (KR 100737441); in view of Riley (US 5672155), Takatsuka (US 8491522), and Binier (US 2016/0303326).
Regarding Claim 8, Seok as modified discloses all of the limitations claim 1 above.
Seok does not appear to disclose a light ring positioned circumferential to the button, wherein the light ring is illuminated in a sequence of illumination to inform of a status of the injection.
Binier teaches it was known in the art to have ring-shaped indicating lamp located circumferential of the button (the ring- shaped indicating lamp is located on the connection sleeve (1211) that is located at the end of the adjusting knob (121)) (parags. [0041] and [0043]). The ring-shaped indicating lamp continue lighting during injection and blink when the injection is about to be complete (status of injection) (parag. [0043]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seok to incorporate the teachings of Binier to have a light ring in order to inform the status of injection to enhance the reminding function of injection (parag. [0043], first sentence).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783